Citation Nr: 0013421	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-07 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in March and August of 1998.


REMAND

The Board finds the veteran's claim for increased 
compensation for service-connected schizophrenia is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The VA has a duty to assist the veteran in the 
development of facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).  This duty 
includes securing private and VA medical records to which a 
reference has been made, as well as conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993).  If an examination 
report is incomplete, the Board must await its completion, or 
order a new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  

A review of the claims file indicates that there may be 
contemporaneous records of mental health treatment of the 
veteran that are not included in his claims file.  A January 
1998 VA counseling record indicates that the veteran was 
seeing a therapist and a social worker not associated with 
the VA, as well as a VA therapist.  The report of the 
veteran's March 1998 VA psychiatric examination indicates 
that he was seeing a physician at the John Dingell VA Medical 
Center (VAMC), as well as a "Dr. Misty" in Livonia, 
Michigan.  Additionally, the report of a psychiatric 
examination by S. Rastogi, M.D., dated in June 1998, 
indicates that the veteran's psychiatrist is Dr. Misty 
Susany.  The Board observes that the claims file includes 
medical records from the Allen Park VAMC dated in 1998, but 
these records do not indicate treatment from any of the 
veteran's reported treatment providers.  The clarification of 
the names and locations of the veteran's current treatment 
providers and the procurement of any noted treatment records 
should be accomplished before the Board takes further action 
on this case.

Additionally, the Board finds that a further determination of 
the nature and extent of the veteran's schizophrenia, insofar 
as it affects his social and occupational functioning, is 
needed.  The noted January 1998 VA counseling record 
indicates that the veteran had an "employment handicap" on 
the basis of his inability to find and maintain suitable 
employment.  However, the veteran was also found to be 
infeasible for further vocational rehabilitation training 
based on the severity and duration of his service-connected 
psychiatric disability.  The veteran's March 1998 VA 
psychiatric examination report contains a Global Assessment 
of Functioning (GAF) score of 50, although the examiner noted 
that the veteran's schizophrenia was in partial remission 
with medications.  Dr. Rastogi's June 1998 report, by 
contrast, contains a GAF score of 60 to 65, but Dr. Rastogi 
offered no explanation regarding this score.  In short, it is 
unclear from the record whether the veteran's schizophrenia 
is productive of total occupational and social impairment.

The Board also notes that in an August 1998 rating decision, 
the RO denied the veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  The veteran was 
provided notice of this determination by VA letter dated in 
September 1998.  However, this issue was not subsequently 
addressed in any submission from the veteran until the VA 
Form 646 (Statement of Accredited Representation in Appealed 
Case) of his representative, dated in December 1999.  This 
statement indicates a clear intent to appeal the RO's denial 
of this benefit.  The Board observes that the question of the 
timeliness of the appellant's notice of disagreement (NOD) 
regarding the TDIU claim is, in itself, an appealable issue.  
See Marsh v. West, 11 Vet App. 468, 470 (1998).  Before the 
Board may, in the first instance, find that it does not have 
jurisdiction over an issue because the veteran filed an 
untimely NOD, VA must accord the veteran an opportunity to 
submit evidence or argument on this procedural issue.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  As such, 
this issue must be remanded to the RO to give the veteran 
such opportunity.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should adjudicate the claim of 
whether the veteran submitted a timely 
NOD with the August 1998 RO decision 
denying the veteran's claim of 
entitlement to a TDIU.  If the 
determination of this claim is adverse to 
the veteran, he is hereby is informed 
that, if he desires to appeal such RO 
determination as to the timeliness of the 
prior appeal, an appeal as to that issue 
must be initiated, after formal RO 
adjudication and notification of the 
appellant, by the timely filing of an 
NOD.  After the issuance of an SOC, which 
includes the law and regulations 
pertaining to the timeliness of an 
appeal, the veteran then must perfect the 
appeal of the timeliness issue by the 
timely filing of a substantive appeal.  
If the timeliness determination is 
adverse to the veteran and he does not 
appeal that determination, the RO should 
consider the December 1999 statement of 
the accredited representative a new claim 
for a TDIU, and develop and adjudicate 
that claim accordingly.

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical providers who 
have treated him for his service-
connected schizophrenia during and after 
January 1998. 

3.  After securing the necessary 
releases, the RO should request any 
relevant records of psychiatric treatment 
which are not currently associated with 
the veteran's claims file.  Specifically, 
the RO should contact the John Dingell 
VAMC for any and all medical records of 
the veteran dated from January 1998.  Any 
records secured by the RO must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation from the 
contacted entities to that effect should 
be included in the veteran's claims file.

4.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and extent of his service-
connected schizophrenia.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All necessary 
tests and studies should be performed.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis for each current psychiatric 
disorder and to assign a Global 
Assessment of Functioning score.  The 
examiner is also requested to offer an 
explanation of the Global Assessment of 
Functioning score assigned and to address 
the question of whether it is at least as 
likely as not that the veteran's current 
schizophrenia is productive of total 
occupational and social impairment.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
The examination report should be typed.

5.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for an 
increased evaluation for schizophrenia.  
If the determination of this claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

